 

Exhibit 10.4

 

AGREEMENT BY AND AMONG

POSITIVEID CORPORATION,

SANOMEDICS, INC. AND THERMOMEDICS, INC.

 

This AGREEMENT is entered into as of March 4, 2016 by and among PositiveID
Corporation, a Delaware corporation (the “Company”); Sanomedics, Inc., a
Delaware Corporation (“Sano”) and, its wholly-owned subsidiary, Thermomedics,
Inc., a Nevada corporation (“Thermo”) (together, the “Parties”).

 

WHEREAS, the parties hereto entered into that certain Stock Purchase Agreement,
dated as of October 21, 2015 and First Amendment to such Stock Purchase
Agreement, dated as of December 4, 2015 (the “SPA”) (capitalized terms used and
not otherwise defined herein shall have the meanings given to such term in the
SPA) pursuant to which the Company agreed to purchase, and Sano agreed to sell,
all of the shares of Thermo; and

 

WHEREAS, the parties hereto entered into that certain Management Services and
Control Agreement, dated as of December 4, 2015 (the “MSACA”) (capitalized terms
used and not otherwise defined herein shall have the meanings given to such term
in the MSACA) pursuant to which full control of Thermo, including operational
and financial benefits and responsibility for Thermo, was transferred to the
Company; and

 

WHEREAS, in contemplation of the closing of the transactions under the SPA and
in furtherance of Sano’s and Thermo’s obligations under the MSACA, the parties
hereto desire to make certain agreements and to amend certain terms of the MSACA
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Amendment to MSACA. Section 11 of the Agreement shall be amended in its
entirety to read as follows:       “Term. This Agreement shall commence
effective as of the date first written above and shall remain in effect until
the date of closing pursuant to the terms of the SPA. It will be considered an
Event of Default if Sano has not delivered to the Company (or the Company has
waived delivery with respect to such item) each of the items as set in Section
2.03(a) of the SPA (the “Deliverables”) or prior to March 31, 2016 (the “Default
Date”). Notwithstanding the foregoing, in the event that Sano delivers the
Deliverables (or the Company has waived delivery with respect to such item) on
or prior to the date which is twenty (20) days following the Default Date (the
“Extension Date”), an Event of Default shall be deemed not to have occurred.
Sano may terminate this Agreement at any time following the Extension Date,
subject to the consent of the Manager, by (i) repaying the Company all principal
and interest for any advances made to Thermo pursuant to this Agreement (the
“Advance Amount”), (ii) repaying the Company all principal and interest for the
advanced Cash Purchase Price made to Sano pursuant to this Agreement (“Purchase
Amount”) and (iii) paying the Termination Fee; provided; however; that if Sano
has provided the Deliverables to the Company and the Company does not (or is not
willing to) consummate the Stock Purchase Transaction, Sano and Thermo shall:
(A) not have any obligation to pay a Termination Fee; and (B) have six (6)
months to repay the Advance Amount and the Purchase Amount to the Company.”

 

   

 

 

2. Agreement as to Intercompany Indebtedness. Sano shall release, cancel,
terminate or otherwise settle all Intercompany Indebtedness and accounts owed by
Thermo to Sano or any of its Affiliates (other than Thermo) as of December 4,
2015, and Sano shall cause Thermo to release, cancel, terminate or otherwise
settle all Intercompany Indebtedness and accounts owed by Sano or any of its
Affiliates (other than the Thermo) to Thermo as December 4, 2015. Effective as
of December 4, 2015, Sano, on behalf of itself and its Affiliates (other than
the Thermo), hereby forever fully and irrevocably waives, releases and
discharges Thermo and Representatives from any and all claims, liabilities,
obligations or agreements of any kind or nature whatsoever.     3. Agreement as
to Thermo Intellectual Property. Effective December 4, 2015, Sano shall transfer
all Patents and other Intellectual Property in its name or the name of one of
its affiliates (other than Thermo) that are included on the schedules to the SPA
(Schedule(s) 3.11(b) as of October 21, 2015), and shall take any and all actions
necessary to transfer all Intellectual Property used by Thermo or with respect
to Thermo or the Business to Thermo effective as of December 4, 2015 such that
Thermo is the rightful and valid owner of all of its Intellectual Property and
the Intellectual Property used in the Business as of such date. Sano represents
that the Patents and other Intellectual Property included on Schedule 3.11(b) of
the SPA as of October 21, 2015 are the only Patents and other Intellectual
Property used by Thermo or with respect to Thermo or the Business to Thermo as
of December 4, 2015.     4. Miscellaneous       a) The Parties agree that the
provisions SPA and the MSACA may be amended in the future to reflect the
amendment and agreements made herein. Any such amendment to the SPA and the
MSACA shall be governed by the applicable amendment provisions of the SPA and
the MSACA.       b) As of and after the date hereof, each reference in the MSACA
to “this Agreement”, “hereunder”, “hereof”, “herein”, “hereby” or words of like
import referring to the MSACA shall mean and be a reference to the MSACA as
amended by this Agreement. Except as specifically amended by this Agreement,
each term, provision and condition of the MSACA survives, remains and shall
continue in full force and effect.

 



   

 

 

  c) The SPA, MSACA and this Agreement may be further amended or modified in
whole or in part only by a writing which makes reference to the SPA, MSACA and
this Agreement, and any amendments thereto, as applicable, executed by the
Parties. The obligations of any party hereunder may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the party claimed to have given the waiver; provided,
however, that any waiver by any party of any violation of, breach of, or default
under any provision of this Agreement or any other agreement provided for herein
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement or any other agreement provided for herein.       d)
This Agreement (together with the Schedules and the Exhibits thereto) and the
other agreements and instruments expressly provided for therein and herein,
together with the SPA and the MSACA, and any amendments thereto, set forth the
entire understanding of the parties hereto and supersede in their entirety all
prior contracts, agreements, arrangements, communications, discussions,
representations, and warranties, whether oral or written, among the parties with
respect to the subject matter hereof.       e) This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together will constitute one and the same instrument. Any facsimile
copy of this Agreement will be deemed an original for all purposes.

 

[Signature pages to follow]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

  SANOMEDICS, INC.       By: /s/ David Langle   Name: David Langle   Title:
Chief Executive Officer

 

[Sano Signature Page to Agreement]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

  POSITIVEID CORPORATION       By: /s/ William J. Caragol   Name: William J.
Caragol   Title: Chief Executive Officer         Thermomedics, Inc       By: /s/
William J. Caragol   Name: William J. Caragol   Title: President

 

[Company and Thermo Signature Page to Agreement]

 

   

 

 

 

